Title: From George Washington to Allen Maclean, 14 April 1783
From: Washington, George
To: Maclean, Allen


                        
                            Sir
                            Head Quarters Newburgh 14th April 1783
                        
                        I have the Honor to inform you that on the 3d of April I received from Sir Guy Carleton the enclosed Extract
                            of a Letter from General Haldimand—No. 1—On the 8th a proclamation from the King of Great Britain was sent me by Sir
                            Guy—No. 2—And on the 10th a Letter, of which No. 3 is a Copy, was received, requesting Passports for Two Gentlemen bearing
                            Dispatches from the British Commander in Chief to General Haldimand, announcing the satisfaction of the preliminary
                            Articles of a general Peace, & a Cessasion of Hostilities. A Passport was immediately granted—and the Gentlemen
                            are on their Way to Canada.
                        The Distance to General Haldimand being great, & his Situation so wide from your Post, that great
                            Time must elapse before you can receive his Dispatches; I have taken the Liberty to make this Communication to you by the
                            directest Route in my power—in confident hope, that, altho you may not deem this Information Official, yet that your Benevolence will cause it to be regarded with such Attention, that, if it does not
                            produce a total Cessation of Hostilities within your Command—yet, it may at least, prevent any unnecessary &
                            wanton Acts of Cruelty which may have been meditated by the Indians on the Frontiers; and which, in their Consequences,
                            may prove as disagreeable to them as distressing to the Inhabitants of the United States. I have the Honor to be Sir Your
                            most Obedt Servant
                        
                            Go: Washington
                        
                    